Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-1564

                             UNITED STATES,

                                Appellee,

                                     v.

                             PEDRO SIERRA,

                        Defendant, Appellant,

No. 05-1565

                             UNITED STATES,

                                Appellee,

                                     v.

                          BRUNO MONTENEGRO,

                        Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                                  Before

                        Boudin, Chief Judge,
                   Stahl, Senior Circuit Judge,
                    and Howard, Circuit Judge.



          Matthew V. Soares on brief for appellant Sierra.
          Michael R. Hasse on brief for appellant Montenegro.
          Mariana E. Bauzá-Almonte, Assistant United States
Attorney, Nelson Pérez-Sosa, Assistant United States Attorney,
and H.S. Garcia, United States Attorney, on brief for appellee.



                          July 3, 2006




                               -2-
          Per Curiam.   Pedro Sierra and Bruno Montenegro appeal

from the sentences they received after their pleas of guilty to

conspiracy to possess marijuana with intent to distribute.     Their

appeals have been consolidated for our review.

          Sierra and Montenegro, along with four other men, were

aboard a fishing vessel that had sailed from the country of

Colombia in October 2003, heading for Puerto Rico.   The vessel was

apprehended by the United States Coast Guard off the southern shore

of Puerto Rico.    The Coast Guard retrieved 654 kilograms of

marijuana that had been dumped into the sea from the vessel when

the crew realized it had been detected.     Sierra and Montenegro

entered into identical plea agreements with the government.      The

agreements specified a base offense level of 28 under the federal

Sentencing Guidelines and called for downward adjustments for

acceptance of responsibility and compliance with the "safety valve"

provision.   The agreements went on to declare that no other

adjustments would apply, but reserved to the defendants the right

to argue at the sentencing hearing for a downward adjustment based

on USSG § 3B1.2, which allows a decrease in the offense level of a

defendant who played a minor or minimal role in the offense.    Both

defendants were sentenced on March 15, 2005, at separate hearings,

to terms of 46 months in prison.

          Each appeal raises a single issue: whether the district

court violated Fed. R. Crim. P. 32(i)(3)(B) by failing to rule


                               -3-
explicitly on whether the defendant qualified for a downward

adjustment based on his role in the offense.      The pertinent facts

concerning sentencing, however, are different for each of the

defendants.

           Rule 32(i)(3)(B) requires that a court, at sentencing,

"must — for any disputed portion of the presentence report or other

controverted matter — rule on the dispute or determine that a

ruling is unnecessary either because the matter will not affect

sentencing, or because the court will not consider the matter in

sentencing."   Fed. R. Crim. P. 32(i)(3)(B).

           Appellant   Sierra   contends   that   the   district   court

violated this rule by not making an explicit ruling as to whether

Sierra was entitled to a downward adjustment for his role in the

offense.   However, while Sierra reserved the right in his plea

agreement to argue the role-in-the-offense question, he did not

invoke that right or even mention the issue at his sentencing

hearing.   This means both that there was no "controverted matter"

that the judge would have been required by Rule 32(i)(3)(B) to

decide and that Sierra forfeited the argument below.        A district

court has no obligation to raise a role-in-the-offense question of

its own initiative, the more so since a defendant bears the burden




                                  -4-
of proving his or her entitlement to a downward adjustment.                       See

United States v. Ocasio, 914 F.2d 330, 332-33 (1st Cir. 1990).1

            Defendant Montenegro, in contrast, did argue at his

sentencing   hearing     that    he   played    only   a   minor     role    in   the

marijuana    transport    and    that    he    was   entitled   to    a     downward

adjustment accordingly.         In response, the government argued that

Montenegro's role was not minor, but that he was in fact fully

culpable and thus did not qualify for the downward adjustment. The

district court imposed sentence on Montenegro without explicitly

ruling on whether or not he was entitled to the adjustment, stating

simply, "The Court has considered all the applicable adjustments

under the new advisory Federal Sentencing Guidelines."                    The court

sentenced Montenegro to 46 months in prison, which was the sentence

specified in the plea agreement under the parties' assumption that

Montenegro     would   qualify    for    downward      adjustments        based   on

acceptance of responsibility and "safety valve" but no other

adjustments.     After the court pronounced the sentence, defense

counsel did not object to the court's failure to explicitly resolve

the role-in-the offense question.

            Because no timely objection was made, we review the

district court's action for plain error.                See United States v.



     1
      The government argues that the waiver of appeal rights
contained in Sierra's plea agreement should act to bar the present
appeal. Because the appeal lacks merit in any event, we need not
reach the waiver question.

                                        -5-
Mastera, 435 F.3d 56, 61 (1st Cir. 2006).                  None exists here.

Montenegro's reliance on Rule 32 is misplaced. The rule exists "to

assure reliability" of the facts germane to sentencing, United

States v. Johnson, 445 F.3d 339, 344 (4th Cir. 2006), and applies

if there is a relevant factual dispute or if the defendant has

objected to a portion of the Pre-Sentence Investigation Report

(PSR).    See, e.g., United States v. McCants, 434 F.3d 557, 561-62

(D.C.    Cir    2006)   (obligations    of   Rule    32   applied   where    "key

elements"       of   the   PSR's   sentencing       calculations    relied     on

"contentious" factual assumptions); United States v. Darwich, 337

F.3d 645, 666-67 (6th Cir. 2003) (obligations of Rule 32 applied

where PSR took a stance on defendant's leadership role in the

offense and defendant disputed that stance in objections to the

PSR).    Here, Montenegro raised no objections to the PSR and there

was no pertinent factual dispute.              In any event, the court's

imposition of the 46-month sentence contemplated by the plea

agreement suggests a rejection of Montenegro's request for a

downward adjustment not accounted for in the plea agreement's

calculation.

               The sentences of appellants Sierra and Montenegro are

affirmed.




                                       -6-